In an action to recover damages for personal injuries, etc., the defendant Emerson Electric Co. s/h/a U.S. Electrical Motors, a Division of Emerson Electric Co. appeals from so much of an order of the Supreme Court, Queens County (Milano, J.), dated January 10, 2000, as denied that branch of its motion which was for summary judgment dismissing the causes of action based on breach of the duty to warn insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Since the combination of the appellant’s “sound product with another sound product create [d] a dangerous condition”, the appellant had a duty to warn the users of its product that this latent hazard could surface (Rastelli v Goodyear Tire & Rubber Co., 79 NY2d 289, 298). An issue of fact exists as to whether the appellant breached its duty by failing to provide “adequate warnings for the use of the product” (Liriano v Hobart Corp., 92 NY2d 232, 237). Furthermore, an issue of fact exists as to *618whether such a breach, if any, was “a substantial cause of the events which produced the injury” (Billsborrow v Dow Chem., 177 AD2d 7, 16). Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.